Citation Nr: 0505405	
Decision Date: 02/25/05    Archive Date: 03/04/05	

DOCKET NO.  01-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from December 1975 to 
July 1982.  There is also evidence that the veteran may have 
had some active duty for training with the Army National 
Guard subsequent to June 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was last before the Board in July 
2001 at which time the Board denied service connection for a 
series of claimed disabilities, but remanded the issue of 
entitlement to service connection for bilateral pes planus.  
The Board has recharacterized this issue as entitlement to 
service connection for a bilateral foot disorder, because 
such claim is reasonably raised by the evidence of record.  
The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Bilateral plantar fasciitis associated with tight 
Achilles tendons was documented in service and is shown to 
have been chronic subsequent to service.  

3.  Bilateral pes planus was not found during active military 
duty but was noted at the time of an enlistment examination 
in June 1990 for the Army National Guard, is not shown to 
have been in any way increased in severity during any period 
of active duty for training, and the competent clinical 
evidence on file is against a finding that presently 
diagnosed mild bilateral pes planus is in any way related to 
active military duty or active duty for training.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis (metatarsalgia) was incurred 
in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Bilateral pes planus was neither incurred nor aggravated 
on active military duty.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining such evidence.

Review of the claims folder reveals that the veteran was not 
provided adequate notice of VCAA and the duties to assist and 
notify prior to the initial adverse rating decision issued in 
January 2001.  This issue was addressed in the Board's 
previous July 2001 decision, however, and on remand, the RO 
did notify the veteran of the evidence necessary to 
substantiate his claim in April 2002.  He was informed of the 
evidence that VA would collect on his behalf and the evidence 
that was still necessary that he submit.  He was requested to 
submit any evidence that he might have in his possession.  
The veteran was again provided VCAA notice in April 2004.  He 
was specifically requested to identify all sources where he 
may have received treatment for his feet and offered 
assistance in collecting any evidence he might identify.  
Additionally, the veteran was referred for VA examination 
with the request for an opinion consistent with 38 U.S.C.A. 
§ 5103A(d)(2).  The veteran was notified of the laws and 
regulations governing entitlement to service connection for a 
bilateral foot disorder and provided the specific reasons why 
this claim had been denied.

All of the veteran's service medical records are not 
available.  Pursuant to the Board's previous July 2001 
remand, an additional request for records was made and the RO 
was informed that all available records had previously been 
forwarded.  Otherwise, all known available records of the 
veteran's treatment for bilateral foot disability has been 
collected for review.  The veteran has been provided VA 
examinations which are adequate for rating purposes.

The Board finds that there is no reasonable likelihood that 
any additional evidence is available for review.  The veteran 
has been informed of the evidence which he must present and 
what evidence VA would collect on his behalf, and VA's duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be warranted for any disease or injury diagnosed 
after service if all of the evidence, including that 
pertinent to service, shows that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when the condition noted during service is not shown 
to be chronic, or where a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

A veteran is presumed to have been in sound condition when 
examined for service except as to defects or disorders noted 
at entrance into service.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated (permanently increased in severity) by active 
military service where there is an increase in disability 
during such service, unless there is a finding that the 
increase is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
did undergo an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to such service.  38 C.F.R. § 3.306(a)(b).

Analysis:  Neither the veteran's physical examination for 
enlistment or for separation for his period of active duty 
from 1975 to 1982 is available for review.  The available 
service medical records from this period, however, indicate 
that the veteran occasionally complained of foot pain in 1980 
and 1981.  A podiatry consultation during service in March 
1981 noted a several-month history of pain in both arches 
when standing, walking and running.  Examination revealed 
tight Achilles tendons, bilaterally, and secondary plantar 
fasciitis.  X-rays of both feet, however, had been normal and 
the feet were found to have normal arches.  

Additionally, in April 1980, the veteran complained of a 
right ankle injury the night before, and examination revealed 
redness and swelling.  The assessment was a right ankle 
sprain and treatment with ice, Ace bandage and wintergreen 
was provided.  An X-ray study was within normal limits.  
There is no indication that the veteran ever again sought or 
required treatment for this ankle during service.

Some eight years after the veteran was separated from active 
military service, he was provided a physical examination for 
enlistment with the Army National Guard.  At this time, this 
enlistment physical examination clearly recorded that the 
veteran had mild pes planus which was asymptomatic and was 
not considered disqualifying.  There was no complaint or 
finding with respect to the right ankle.  Subsequent to this 
enlistment examination, there are no other records reflecting 
any medical treatment provided the veteran in association 
with any periods of active duty for training with the Army 
National Guard.  

The veteran filed his initial claim seeking service 
connection for bilateral disability of the feet in January 
2000, some 18 years after he was separated from active 
military service and some 10 years after he was examined for 
enlistment with the Army National Guard.

In March 2000, the veteran was provided a VA examination of 
the feet.  He reported injuring his feet during service and 
said that he now had painful feet with prolonged standing or 
walking.  The veteran was 45 years old, 5 feet 10 inches, and 
220 pounds.  The examination resulted in findings of a 
bilateral pes planus deformity, and very tight, tender 
Achilles tendons.  The diagnosis was pes planus and plantar 
fasciitis.

The veteran was also provided a VA orthopedic examination in 
March 2000.  Among other things, this examination noted that 
the veteran's right ankle was without deformity or tenderness 
and that range of motion was normal.  The diagnosis was that 
the right ankle had a normal examination with subjective 
complaints.  

A private podiatry examination from March 2000 contains the 
veteran's report of having fractured his right ankle during 
service.  Examination revealed no pain with range of motion 
of either ankle and no crepitus.  The assessment included a 
finding of flexible pes planus.

In May 2004, the veteran was provided another VA examination 
with access to the veteran's claims folder for review.  The 
veteran was insistent that he did not have pes planus when he 
entered the military.  He related a story of being part of a 
parachute club in Korea and that he made a single jump and 
landed on a truck and that his feet had not been the same 
since that time.  He complained about heel pain in the back 
of his ankles and heels, which began in or around 2000.  The 
veteran's medical record was reviewed and revealed a history 
of plantar fasciitis, pes planus and a right ankle injury.  
It was noteworthy that the physician wrote that the veteran 
did not remember the ankle injury until reminded about it.  
X-ray studies were ordered and three views of each foot 
revealed no fracture or dislocation, and no bone or joint 
abnormality, and no plantar spur on either side.  Examination 
again revealed that the veteran had tender insertion of the 
Achilles tendons into the heels, bilaterally.  There was very 
mild pes planus.  Muscle strength testing was 5/5, 
bilaterally.  The diagnosis was possible exostosis, posterior 
calcaneus, bilaterally.  There was no significant pes planus 
causing any current pain or limitation of activity.  
Posterior exostosis was painful and might limit activity but 
could not be related to injury or activity during military 
service.  This physician wrote that he was unable to relate 
the veteran's very mild pes planus deformity with military 
service.  It was his opinion that it was less likely than not 
that pes planus was related to military service.

A preponderance of the evidence on file is against a finding 
that the veteran either incurred or aggravated bilateral 
pes planus during active military service or active duty for 
training.  The veteran argues that he did not have pes planus 
at the time he entered active military duty and, in the 
absence of a physical examination for enlistment, the Board 
finds that the veteran must be presumed to have been in sound 
condition with respect to his feet at the time of his initial 
enlistment in 1975.  The veteran did, however, complain of 
bilateral foot pain during service in 1980 and 1981.  Fairly 
significant physical examination during service included 
X-ray studies which were normal and there was no finding that 
the veteran had bilateral pes planus at any time during 
active military service.  There was, however, a finding that 
the veteran had tight Achilles tendons with secondary plantar 
fasciitis during such service.

In June 1990, some eight years after separation from active 
service, when the veteran was examined for enlistment with 
the Army National Guard, he was clearly documented as having 
mild pes planus.  There is a complete absence of any 
competent evidence showing, or any argument from the veteran, 
that he had any increase in severity of pes planus at any 
time that he may have performed active duty for training with 
the Army National Guard.  It is also noteworthy that "mild" 
pes planus has continued to be found on examination of the 
veteran's feet during the pendency of the appeal.  These more 
current findings show no increase in pes planus 
symptomatology or severity from the time the veteran was 
examined for enlistment with the Army National Guard through 
any subsequent active duty for training.  

There was no documented finding of pes planus during the 
veteran's initial enlistment from 1975 to 1982, but there was 
a finding of mild pes planus at the time that he was examined 
for enlistment with the Army National Guard eight years later 
in June 1990.  The Board can only conclude that mild 
pes planus manifested at some point during the eight-year 
period between the time the veteran was separated from active 
military duty in July 1982, and examined for enlistment with 
the Army National Guard in June 1990.  

Any presumption of sound condition at the time the veteran 
was enlisted for service in the Army National Guard in June 
1990 is clearly defeated because mild pes planus was clearly 
noted at the time of enlistment.  Furthermore, in the absence 
of any evidence of a permanent increase in severity of 
symptoms during any period of active duty for training with 
the Army National Guard, the presumption of aggravation does 
not apply during such service.  Additionally, any finding of 
a permanent increase in severity or aggravation of bilateral 
pes planus during any subsequent period of active duty for 
training with the Army National Guard is certainly rebutted 
by the fact that the veteran's pes planus was noted to be 
mild at the time he was examined for enlistment in June 1990, 
and all current examinations continue to diagnose that the 
veteran's pes planus is mild.  No increase in severity is 
noted at any time since the veteran was initially found to 
have bilateral pes planus in June 1990.

Additionally, VA examination in May 2004, including review of 
the clinical evidence on file resulted in a clinical opinion 
that the physician was unable to causally relate the 
veteran's very mild pes planus deformity with any incident or 
injury of military service.  The physician stated that it was 
less than likely that pes planus was related to military 
service.  

The Board also finds it noteworthy that although the veteran, 
years later, reported fracturing his right ankle during 
service, the service medical records clearly reveal only a 
right ankle sprain, with normal X-ray studies taken at the 
time during service.  The service examination for enlistment 
in the Army National Guard in 1990 contained no complaints or 
findings of right ankle disability.  VA orthopedic 
examination some 20 years later in 2000, noted essentially a 
normal right ankle examination with only subjective 
complaints.  

The Board does not find that the veteran has any disability 
of either foot which is attributable to any particular acute 
trauma, including the veteran's report of a hard parachute 
landing during service overseas in Korea.  The veteran's 
personnel records do not show that he was awarded a Parachute 
Badge or received any form of training which would be 
required for such service.  The veteran himself, however, 
subsequently reported that this parachute jump had occurred 
with a club and not incident to military service as a trained 
parachutist.  In any event, the Board does not find that the 
veteran has disability of either foot which is attributable 
to an acute trauma.  Rather, the clinical evidence does show 
that the veteran's bilateral foot problems have developed 
over time as repetitive use injuries.

On the other hand, the veteran was clearly documented as 
having plantar fasciitis secondary to tight Achilles tendons 
in March 1981.  Plantar fasciitis was documented as a chronic 
problem during service as an eight-month history of bilateral 
foot pain was documented in May 1981.  VA examination of the 
veteran's feet some 20 years later in March 2000 again noted 
that the veteran had very tight tender Achilles tendons and 
plantar fasciitis.  Accordingly, with consistent diagnoses of 
tight Achilles tendons and bilateral plantar fasciitis both 
during and subsequent to service, chronicity has been 
established, and an award of service connection for bilateral 
plantar fasciitis is warranted.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral plantar 
fasciitis is granted.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


